Citation Nr: 1441275	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 30 percent disability rating, effective January 11, 2010.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing was prepared and associated with the claims file.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to an initial disability rating in excess of 30 percent for PTSD.

The Veteran contends that his PTSD is worse than the 30 percent disability evaluation assigned.  The Veteran was last given a VA examination in January 2012 in order to establish the severity of his service-connected PTSD.  At the October 2013 hearing, the Veteran reported that the 2010 VA examiner failed to ask him multiple questions pertaining to his current psychiatric symptomatology.  Additionally, the Veteran reported that he did not want to associate with people and did not talk to his wife half the time.  He also stated that he did not like crowds and would stay against the wall and watch the door to see who was coming and going because he did not trust people.  He also reported that he had to be aware of his surroundings at all times.  Further, he reported two or more panic attacks a day.  He also reported that he suffered memory loss.  The Veteran reported that he was taking more medication for his PTSD now.  Additionally, he stated that his condition had worsened in the last two to three years.  The Veteran's wife stated that he started taking a long time to accomplish tasks that he used to do very easily.  She also reported that he snapped at her and sometimes would not talk to her for four or five days at a time.  She reported that the Veteran would never sit up front at church because he did not like people behind him.   She also discussed his memory loss issues, by reporting that the Veteran misplaced his keys often. 

In this particular case, the January 2012 VA examination is too remote in time to address the current severity of the Veteran's service-connected PTSD.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

A remand is also necessary to obtain outstanding VA medical records.  The record shows that the Veteran received treatment at the VA through December 2011.  At the October 2013 hearing, the Veteran reported that he was seeking treatment for his PTSD at the VA every four to six months.  Because it appears that there may be outstanding VA medical records dated after December 2011 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain all outstanding VA treatment records dated from December 2011 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should be afforded the opportunity to submit any outstanding private treatment records. 

2) After obtaining any available treatment records, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should discuss the current severity of the Veteran's PTSD, with particularity to the criteria for the diagnostic code (DC 9411). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



